DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filled 03/15/2022 has been entered. Claim 21 has been cancelled. Claims 1, 2, 9, 15, 17, 19, 22 and 25 have been amended. Applicant added new claims 28-31. Therefore, claims 1-20 and 22-31 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However, new 35 USC § 112 rejections have been introduced also as a result of the amendment.


Specification
The disclosure is objected to because of the following informalities:
The specification has no mention for the limitations “first pair of hinge portions” and “second pair of hinge portions” currently recited in amended claim 1. 
  Appropriate correction is required.




Claim Objections
Claims 1, 2, 6, 8, 15, 22, 24 and 28 are objected to because of the following informalities:    
Claim 1, line 20-21 recites “wherein the first and second pairs of spaced apart rails are in the first position, the second pair of rails do not contact the top cap”; does applicant mean “wherein when (also reoccurs in claim 22) the first and second pairs of spaced apart rails are in the first position, the second pair of spaced apart rails do not contact the top cap”. Note that the issue of identifying a pair as being “spaced apart” re-occurs in claims 2, 6, 8, 15, 22 and 28. Consistent nomenclature is required throughout the claims. 
Claim 24 appears to have an unnecessary comma “,” after the word first in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “wherein the first pair of spaced apart rails is selectively lockable relative to the second pair of rails in at least a first position, a second position, and a third position by operation of only the first pair of hinge portions and the second pair of hinge portions”; this recitation constitutes new matter since there is no support in either the specification or the drawings that the first and second pairs of spaced apart rails are selectively lockable relative to one another only by operation of the first pair of hinge portions and the second pair of hinge portions.
Dependent claims are rejected since they depend from a rejected claim. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20, 22-27 and 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the first pair of spaced apart rails is selectively lockable relative to the second pair of rails in at least a first position, a second position, and a third position by operation of only the first pair of hinge portions and the second pair of hinge portions”; in addition to the new matter rejection detailed above, this recitation also raises indefiniteness since in light of the two hinge portions being 250 and 252 as best understood since the terms first and second hinge portions are not referred to in the specification; considering fig. 25A, it appears that a manipulation of the actuating button 270 is necessary for the selective locking, where 270 does not appear to be part of either the first or second hinge portion.  
Claim 31 recites “when in the second position, the first pair of spaced apart rails is positioned in a first plane intersecting the pivot axis and the second pair of spaced apart rails is positioned in a second plane parallel to and offset from the first plane”; consulting figures 1-4, 7, 8, 10-11 and 13, all of which suggests the opposite of the arraignment being claimed in claim 31 i.e. “when in the second position, the second pair of spaced apart rails is positioned in a first plane intersecting the pivot axis and the first pair of spaced apart rails is positioned in a second plane parallel to and offset from the first plane”. The claim will be examined in the same manner reflected in the current invention’s drawings. 
Dependent claims are rejected since they depend from a rejected claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 11 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson, US (2899008). Also see claim 1 further rejected under 35 U.S.C. 103 below.
In regards to claim 1 Larson discloses:
A ladder (fig. 1) comprising: 
a first assembly (2) comprising: a first pair of spaced apart rails (14s), a plurality of rungs (24) extending between and coupled to the first pair of spaced apart rails (fig. 1), and a first pair of hinge portions (98); 
a second assembly (4) comprising: a second pair of spaced apart rails (48s), at least one rung (upper 50s) extending between and coupled to the second pair of spaced apart rails, and a second pair of hinge portions (bolt/pin/connector at 100 attache3d to hinge brackets 98), the first and second pairs of hinge portions pivotally coupling the first pair of spaced apart rails with the second pair of spaced apart rails (as shown in fig. 1) such that the first pair of spaced apart rails is selectively positionable relative to the second pair of spaced apart rails in at least a first position (fig. 1), a second position (fig. 3), and a third position (fig. 6); and 
a top cap (22) coupled to the first pair of spaced apart rails (fig. 1, 2 & 4), 
wherein [when] the first and second pairs of spaced apart rails are in the first position, the second pair of rails do not contact the top cap (as shown in position in fig. 1), and wherein, when the first and second pairs of spaced apart rails are in the second position, two portions (10s) of the second assembly are respectively is at least partially nested in a pair of channels (122) formed in the top cap (as shown in fig. 4), and each channel of the pair of channels includes at least three side surfaces (any three of the sides of the edges of aperture 122 and top 28 and two sides 30 & 32) facing one of the two portions of the second assembly (when 10 is inserted into 122 the sides of the aperture 122 and sides 30 & 32 faces at least the portion of 10 inserted; fig. 4).
	In regards to claim 2 Larson discloses when the first and second pairs of spaced apart rails are in the third position, the second pair of rails do not contact the top cap (fig 6).
	In regards to claim 3 Larson discloses a selectively positionable rail (6) coupled with at least one of the first assembly, the second assembly (4; as shown in fig. 1) and the top cap.
	In regards to claim 4 Larson discloses the selectively positionable rail includes a pair of side members (62s) and at least one cross member (lower 50) coupled between the pair of side members (fig. 1).
	In regards to claim 10 Larson discloses the first pair of spaced apart rails exhibits a first width (with at the top) at a first height (height of top step 24) of the first assembly and a second width (with at the bottom) at a second height (height of bottom step 24) of the first assembly, the second width being greater than the first width (as shown in fig. 1 the bottom being wider than the top).
	In regards to claim 11 Larson discloses the second pair of spaced apart rails are substantially parallel to each other (as shown in fig. 1).
	In regards to claim 29 Larson discloses the portion of the second assembly abuts against a rear face (right hand side edge of 122) of the one of the pair of channels (fig 4). 
	In regards to claim 30 Larson discloses the top cap (22) is configured to support weight of a user standing (22 described as a step along with steps 24 i.e. not just a top cap) on the top cap while the first and second pairs of spaced apart rails are in the second position. 
	In regards to claim 31 (examined in the same manner shown in the current invention as described in 112 2nd paragraph above) Larson discloses the first and second pairs of hinge portions pivot about a pivot axis (passing through pivot axis of hinge 98) and wherein, when in the second position, the first pair of spaced apart rails is positioned in a first plane intersecting the pivot axis and the second pair of spaced apart rails is positioned in a second plane parallel to and offset from the first plane (in the same manner as in the current invention). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is further rejected under 35 U.S.C. 103 as being unpatentable over Congdon, US (507784) in view of JP, (53-042040) (referred to hereinafter as ref 040).
In regards to claim 1 Congdon discloses:
A ladder (fig. 1-4) comprising: 
a first assembly (A) comprising: a first pair of spaced apart rails (shown in fig. 3 & 4), a plurality of rungs (shown in fig. 3 & 4) extending between and coupled to the first pair of spaced apart rails (fig. 1), and a first pair of hinge portions (B); 
a second assembly (A’) comprising: a second pair of spaced apart rails (shown in fig. 1, 3 & 4), at least one rung (shown in fig. 3) extending between and coupled to the second pair of spaced apart rails, and a second pair of hinge portions (b4), the first and second pairs of hinge portions pivotally coupling the first pair of spaced apart rails with the second pair of spaced apart rails (as shown in different positions between figs. 1, 2, 3 & 4) such that the first pair of spaced apart rails is selectively positionable relative to the second pair of spaced apart rails in at least a first position (fig. 2), a second position (fig. 3, 4), and a third position (when A and A’ are folded/closed against one another); and 
a top cap (C) coupled to the first pair of spaced apart rails (fig. 1, 2 & 3), 
wherein [when] the first and second pairs of spaced apart rails are in the first position (figure 2), the second pair of rails do not contact the top cap (as shown in position in fig. 2, solid A’ not phantom lines).
In regards to claim 1 (Congdon discloses a channel c) Congdon does not disclose each channel of the pair of channels includes at least three side surfaces facing one of the two portions of the second assembly. 
It is presented that, ref 040 teaches when the first and second pairs of spaced apart rails are in the second position (shown in fig. 1 of ref 040), two portions of the second assembly are respectively is at least partially nested in a pair of channels (channels shown between 18 and plate 8; as shown in fig. 2) formed in the top cap (7), and each channel of the pair of channels includes at least three side surfaces (18, 8 and side formed by 7 in the similar to the current invention) facing one of the two portions of the second assembly (as shown in fig. 1 & 2).

    PNG
    media_image1.png
    307
    740
    media_image1.png
    Greyscale

 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize plate 8 taught by ref 040 onto the outer surface of the ladder of Congdon in the manner taught by Congdon for the predictable function of fortifying the seating of the portion of the second assembly when in the second position to also predictably present twisting of the second assembly due to uneven loading or leaning of the user when climbing up on the second assembly.   

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 1 above, and further in view of Parker, US (10590703).
In regards to claim 5 Larson does not disclose an accessory coupled with the second pair of spaced apart rails, the accessory including: a first pair of engagement surfaces forming an interior 90-degree angle, and a second pair of engagement surfaces forming an exterior 90-degree angle. 
However, Parker teaches an accessory (18; fig. 1), the accessory including: a first pair of engagement surfaces (70, 72) forming an interior 90-degree angle (as shown in fig. 1), and a second pair of engagement surfaces (66, 68) forming an exterior 90-degree angle (as shown in fig. 1). 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the accessory taught by Parker onto the second pair of spaced apart rails of Larson for their predictable function of providing means for receiving angled (inside or outside) wall edges in a manner that help stabilize the ladder against a building, wall, etc. Moreover, in regards to claim 6 before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to teach the accessory of Parker at a location between the pair of feet (86s) of Parker and the at least one rung (50) (in the same manner and below tray 12) also for its predictable function of allowing contact with a middle height structure i.e. building, wall, etc. Finally, in regards to claim 8 before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to attach the accessory of Parker in a removably coupled manner for the predicable result of allowing the narrowest possible configuration of the ladder in the folded position to assist with transport and storage.
	In regards to claim 7 Parker teaches the first pair of engagement surfaces include a first engagement surface (70) and a second engagement surface (72), and wherein a notch (22) is formed between the first engagement surface and the second engagement surface, the notch including a rear wall (40/38), a first side wall (48) and a second side wall (46), wherein the first side wall and the second side wall are spaced from each other a distance of approximately 1.5 inches or greater (notch pointed to with 30 in fig. 6 as described as “conforms to the rectangular cross-section of a rectangular plank, such as a 4 inch wide plank”). 
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 1 above.
In regards to claim 12 Larson does not explicitly disclose the second assembly exhibits a width of approximately 14.5 inches or less.
However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second assembly exhibits a width of approximately 14.5 inches or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have the second assembly exhibits a width of approximately 14.5 inches or less in order to have sufficient width for the stabilization of the ladder assembly in the stand-alone configuration shown in fig. 1 and narrow enough were it wouldn’t protrude beyond the perimeter of the first assembly so as to unnecessarily increase the overall storage and transport space need.  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 1 above, and further in view of Pierce, US (2639853).
In regards to claims 13 and 14 Larson does not disclose the top cap includes a first body portion and a second body portion selectively displaceable relative to the first body portion and a cushion disposed on a surface of the second body portion.
However, Pierce teaches the top cap includes a first body portion (38) and a second body portion (40) selectively displaceable relative to the first body portion (at pivot shaft 51) (claim 13) and a cushion (42a) disposed on a surface of the second body portion (as shown in fig. 5) (claim 14).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the two-portion top cap along with the cushions of Pierce in place of the top cap of Larson in order to provide a forward-facing anchor point which can be put in used when the ladder is leaning against a vertical structure.  

	Claims 15, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, US (2899008) in view of Lee, US (6711780).
In regards to claim 15 Larson discloses:
A ladder (fig. 1) comprising: a first assembly (2) comprising: a first pair of spaced apart rails (14s), a plurality of rungs (24) extending between and coupled to the first pair of spaced apart rails (fig. 1); and a first pair of hinge portions (98); a second assembly (4) comprising: a second pair of spaced apart rails (48s) extending substantially parallel to one another (fig. 1), at least one rung (upper 50s) extending between and coupled to the second pair of spaced apart rails; and 
a second pair of hinge portions (bolt/pin/connector at 100 attached to hinge brackets 98) pivotally coupled with the first pair of hinge portions (as shown in fig. 1); a top cap (22) coupled to the first pair of spaced apart rails (fig. 1).
In regards to claim 15 Larson does not disclose wherein the first pair of spaced apart rails is selectively lockable relative to the second pair of rails in at least a first position, a second position, and a third position by operation of only the first pair of hinge portions and the second pair of hinge portions.
However, Lee teaches wherein the first pair of spaced apart rails (received in 300 and 302; fig. 2) is selectively lockable (via locking handle 580) relative to the second pair of rails in at least a first position, a second position, and a third position (corresponding to the three sets of pairs of apertures 304; fig. 3) by operation of only the first pair of hinge portions and the second pair of hinge portions (as best understood).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute the hinge of Larson with the hinge taught by Lee for the predictable function of providing locking mechanism that can be easily manipulated for the three different positions of the ladder of Larson. 
In regards to claim 16 Larson does not explicitly disclose the second assembly exhibits an overall width of approximately 14.5 inches or less.
However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second assembly exhibits a width of approximately 14.5 inches or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have the second assembly exhibits a width of approximately 14.5 inches or less in order to have sufficient width for the stabilization of the ladder assembly in the stand-alone configuration shown in fig. 1 and narrow enough were it wouldn’t protrude beyond the perimeter of the first assembly so as to unnecessarily increase the overall storage and transport space need.  
In regards to claim 22 Larson discloses wherein [when] the first and second pairs of spaced apart rails are in the first position, the second pair of rails do not contact the top cap (as shown in position in fig. 1), and wherein, when the first and second pairs of spaced apart rails are in the second position, two portions (10s) of the second assembly are respectively is at least partially nested in a pair of channels (122) formed in the top cap (as shown in fig. 4).

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson and Lee as applied to claim 15 above, and further in view of Congdon, US (507784).
In regards to claim 17 Larson discloses each rail of the first pair of spaced apart rails includes a first section (top half) and a second section (bottom half), the first section being substantially linear and being coupled with the first pair of hinge portions (fig. 1), the second section extending between the first section and a foot (41) coupled with the first pair of spaced apart rails (fig. 1).
In regards to claim 17 Larson and Lee do not teach the second section being flared.
However, Congdon teaches the second section being flared (bottom of assembly A as shown in fig. 3).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute the first pair of spaced apart rails of Larson with the first pair of spaced apart rails of Congdon and to introduce the flare as taught by Congdon to the bottom of the first assembly of Larson in order to divide the stresses caused by a load on the first assembly over a curved area which is known to better distribute stresses and hence provide for a more sturdy and higher load bearing ladder. 
	In regards to claim 18 Congdon teaches wherein the second section is arcuate (as shown in fig. 3).
	In regards to claim 20 Congdon teaches the first sections of the first pair of spaced apart rails are substantially parallel with each other (as shown in fig. 3).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Larson, Lee and Congdon as applied to claim 18 above, and further in view of Hopfeld, US (2982373).
In regards to claim 19 Larson, Lee and Congdon do not teach the first pair of spaced apart rails are formed of a material comprising fiberglass.
However, Hopfeld teaches the first pair of spaced apart rails are formed of a material comprising fiberglass (Col 1; LL 58-61).

    PNG
    media_image2.png
    101
    607
    media_image2.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize fiberglass to manufacture the rails of Larson as taught by Hopfeld for the known advantages of fiberglass i.e. to provide high strength to weight ratio in addition, to being rust resistant.  
	

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Larson and Lee as applied to claim 22 above, and further in view of Pierce, US (2639853).
In regards to claim 23 Larson and Lee do not teach the top cap includes a first body portion and a second body portion selectively displaceable relative to the first body portion and a cushion disposed on a surface of the second body portion.
However, Pierce teaches the top cap includes a first body portion (38) and a second body portion (40) selectively displaceable relative to the first body portion (at pivot shaft 51) (claim 13).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the two-portion top cap of Pierce in place of the top cap of Larson in order to provide a forward-facing anchor point which can be put in used when the ladder is leaning against a vertical structure.  

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, Lee and Pierce as applied to claim 1 above, and further in view of Parker, US (10590703).
	In regards to claims 24-26 Larson, Lee and Pierce do not teach the second body portion includes a first, substantially flat engagement surface, and a pair of protruding members extending away from the substantially flat engagement surface, the pair of protruding members include: a first protruding member having a first angled surface and a second angled surface, a second protruding member having a third angled surface and a fourth angled surface, wherein the first angled surface and the third angled surface form an interior 90 degree angle relative to each other and wherein the second angled surface and the fourth angled surface form an exterior angle relative to each other and a channel disposed between the first protruding member and the second protruding member. 
	However, Parker teaches the second body portion includes a first[,] substantially flat engagement surface (74. 76), and a pair of protruding members (70, 72) extending away from the substantially flat engagement surface, the pair of protruding members include: a first protruding member (76) having a first angled surface (72) and a second angled surface (68), a second protruding member (74) having a third angled surface (70) and a fourth angled surface (66), wherein the first angled surface and the third angled surface form an interior 90 degree angle relative to each other (70, 72) and wherein the second angled surface and the fourth angled surface form an exterior angle relative to each other (68, 66) and a channel (22) disposed between the first protruding member and the second protruding member. 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the accessory taught by Parker onto the second body portion of Larson for their predictable function of providing means for receiving angled (inside or outside) wall edges in a manner that help stabilize the ladder against a building, wall, etc. 
In regards to claim 27 Larson does not explicitly disclose the channel exhibits a width of approximately 1.5 to approximately 1.625 inches.
However, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the channel exhibits a width of approximately 1.5 to approximately 1.625 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have the channel exhibits a width of approximately 1.5 to approximately 1.625 inches in order to accommodate a 2 X 4 wood stock, note that the true dimensions of a 2 X 4 wood stock is really only 1 1/2" by 3 1/2".
 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 is allowed.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634